Citation Nr: 9911347	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-24 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from December 1978 to 
December 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) October 1994 rating decision 
which denied an increased evaluation for a low back 
disability rated 10 percent disabling, effective the day 
following the date of his separation from active service.


FINDING OF FACT

The medical evidence shows that the veteran's lumbar spine 
disability is manifested by no more than moderate limitation 
of motion.


CONCLUSION OF LAW

The criteria for an assignment of a 20 percent evaluation for 
a low back disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.20, 
4.40, 4.41, 4.42, 4.45, 4.59 and 4.71, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293 and 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that that the symptomatology associated 
with his low back disability is more disabling than the 10 
percent evaluation reflects, as it is  productive of constant 
pain which has interferes with his employment and restricted 
his activities.  Thus, he maintains that an evaluation of at 
least 20 percent is warranted for his service-connected low 
back disability.

His claim for an increased evaluation for his service-
connected low back disability is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his low back disability (within the competence of 
a lay party to report) is sufficient to well ground his 
claim.  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's low back disability is currently rated under 
Diagnostic Code 5295.  Under this code, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.

The veteran's low back disability may also be rated under 
Diagnostic Codes 5285, 5286, 5289, 5292 and 5293.

Diagnostic Code 5285 provides that a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides that a 20 percent rating is 
warranted for moderate limitation of motion of the lumbar 
spine.  A 40 percent rating may be assigned for severe lumbar 
spine limitation of motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; and a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

Historically, the RO granted service connection for the 
veteran's low back disability by July 1983 rating decision.  
A 10 percent disability rating was assigned at that time, 
effective December 4, 1982, based on findings contained in 
the veteran's service medical records and a June 1983 VA 
medical examination report.

In April 1994, the veteran requested an increased rating for 
his service-connected low back disability.  As noted above, 
by October 1994 rating decision, the RO denied an increased 
evaluation for a low back disability rated as 10 percent 
disabling.

VA outpatient treatment records, dated from February 1994 to 
April 1996, show that the veteran was treated for his low 
back disability on numerous occasions during this period.  
They further show that a March 1994 examination of his low 
back revealed minimal paravertebral spasm and moderate 
limitation of motion.  The impression was mechanical low back 
syndrome with minimal functional impairment.  In April 1994, 
an examination of his back and lower extremities revealed 
normal findings.  An August 1995 record shows that he his 
range of lumbar motion had increased and that his body 
mechanics had improved.  X-ray examination of his lumbar 
spine revealed degenerative disc disease at L5-S1 and 
narrowing at L3-L5.  In September 1995, it was reported that 
his back had improved and that he was able to work all day 
and exercise without discomfort.  It was noted that any back 
discomfort which arose disappeared more quickly than it had 
in the past.  In April 1996 he was reportedly taking Motrin 
for chronic low back pain.

At his May 1997 hearing, the veteran testified that he 
experienced constant low back pain which restricted routine 
activities.  He reported that he had been employed at a 
position with the post office which required heavy lifting.  
He indicated that this position had increased the severity of 
his low back pain to the point where his physical therapist 
advised him to find a position requiring less physical 
activity.  He reported that he transferred out of this 
position and became a counter clerk at the post office in 
March 1996.  He indicated that his new position did not 
require much physical activity.  He contended that he was at 
a lower pay level at his new position, and that he was no 
longer able to work overtime at night which increased his 
income by 10 percent.  He reported that he was not able to 
earn much overtime income during the day.  He indicated that 
he used over the counter pain killers for his low back pain 
about once a month or every 6 weeks.  He indicated that he 
was unable to exercise regularly or walk more than two miles.  
He reported that his low back disability caused driving 
problems about every 6 months.

On VA medical examination in July 1997, the veteran reported 
that he experienced low grade low back pain, especially with 
extra bending at work.  Examination of his low back revealed 
some tenderness and equal strength, bilaterally.  No spasms 
were detected.  He had a moderate loss of lumbar motion which 
was accompanied by mild discomfort with extreme movement.  It 
was noted that he had a postural abnormality of the low back 
which was scoliosis.  X-ray examination of his lumbar spine 
revealed an irregularity at L3 secondary to an old trauma and 
degenerative disc disease at L2-3 and L3-4.  The remainder of 
the disc spaces were normal and no fracture was identified.  
The diagnosis was mild, chronic low back pain with 
degenerative disc disease at L2-3 and L3-4 by X-ray.

On VA medical examination in June 1998, the veteran reported 
that the severity of his low back pain had increased the 
previous two years.  Examination of his low back revealed a 
moderate loss of lumbar motion and minimal pain to palpation.  
No scoliosis was present.  X-ray examination of his lumbar 
spine revealed an old compression at L3 and degenerative disc 
disease at L5-S1.  The diagnosis was old anterior-superior 
fracture at L3 and degenerative disc disease at L5-S1.  The 
examiner commented that the veteran's functional abilities 
were limited as he had to avoid repetitive bending and 
lifting, but further commented that there had not been any 
evidence of pain on motion, fatigability or incoordination 
during the examination.  It was also noted that the degree of 
the veteran's loss of motion during flare ups did not appear 
to be significant.

Based on the foregoing evidence, the Board is of the opinion 
that a 20 percent disability evaluation is warranted for the 
veteran's low back disability under Diagnostic Code 5292.  
Under this code, a 20 percent evaluation is warranted for a 
moderate limitation of motion of the lumbar spine.  The 
medical evidence of record reveals precisely this.  
Specifically, both VA examination reports demonstrate that 
the veteran has a moderate loss of lumbar motion.  Thus, the 
symptomatology associated with his low back disability meets 
the criteria for an assignment of a 20 percent evaluation 
under Diagnostic Code 5292.

The Board is of the opinion that an evaluation in excess of 
20 percent is not warranted for the veteran's low back 
disability under Diagnostic Code 5295, as that requires a 
showing of severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Initially, 
the Board observes that the medical evidence does not 
demonstrate that the veteran's low back disability is 
appropriately classified as severe.  Specifically, the VA 
outpatient treatment records show that a March 1994 
examination of his low back revealed only a moderate loss of 
lumbar motion and minimal functional impairment.  In 
addition, these records show that that symptomatology 
associated with his low back disability had improved by 
September 1995, and that he was treating it with Motrin in 
April 1996.  Moreover, the July 1997 VA examination report 
shows he had chronic, but mild low back pain.  Furthermore, 
the most recent VA examination report shows that his loss of 
lumbar spine motion is moderate, and that he has minimal pain 
to palpation.  Thus, it does not appear that his low back 
disability is severe.  In addition, while the medical 
evidence reveals that the veteran has a loss of lumbar spine 
motion, degenerative disc disease, narrowing at L3-5 and an 
irregularity at L3, it does not show that he has a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, or marked limitation of forward bending in a standing 
position with an abnormal mobility on forced motion.  Thus, 
an evaluation in excess of 20 percent is not warranted for 
his low back disability under Diagnostic Code 5295.

An evaluation in excess of 20 percent is also not warranted 
for the veteran's low back disability under Diagnostic Code 
5285, where a 10 percent evaluation may be added when it is 
shown that there is demonstrable deformity of a vertebral 
body, resulting from a fracture.  However, the medical 
evidence does not reflect this.  Specifically, although the 
July 1997 VA examination report reveals a postural 
abnormality, such abnormality was not the result of fracture, 
but rather scoliosis.  Thus, as there is no demonstrable 
deformity of a vertebral body shown due to fracture, an 
additional 10 percent evaluation cannot be added to the 
veteran's 20 percent disability evaluation.  In addition, 
there have been no reports or findings that the veteran has 
abnormal mobility of the low back requiring a neck brace 
(jury mast) without cord involvement, or cord involvement 
with vertebral fractures.  Moreover, it has not been shown 
that he has cord involvement with vertebral fractures, and 
that he is bedridden, or requires long leg braces.  Thus, the 
medical evidence reflects that the symptomatology associated 
with his low back disability does not warrant an evaluation 
in excess of 20 percent under Diagnostic Code 5285.

As there are no reports of findings of complete bony fixation 
of the veteran's lumbar spine, Diagnostic Code 5286 is 
inapplicable to this case.  Likewise, Diagnostic Code 5289 is 
not applicable as there is no evidence of bony fixation or 
ankylosis of the lumbar spine.

An evaluation in excess of 20 percent is not warranted for 
the veteran's low back disability under Diagnostic Code 5293.  
An increased rating under this code provision requires the 
showing of a severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  In this case, 
while the veteran testified that he experienced a constant 
low back pain, as reported earlier, the medical evidence 
shows that symptomatology associated with his low back 
disability is not severe in nature.  Consequently, a rating 
in excess of 20 percent is not warranted for his low back 
disability under Code 5293.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's low back disability.  The Board notes that there is 
no clinical evidence of objective pathology of functional 
loss due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher evaluation under these 
criteria.

The Board has also carefully considered rating the veteran's 
low back disability on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In this case, there is no indication that the veteran has 
been hospitalized on a frequent basis for treatment of his 
low back disability.  In addition, while he testified that 
his low back disability caused him to transfer from a 
position at work which required heavy lifting, it has not 
been shown that it interferes with sedentary employment.  In 
particular, he also testified that he was able to maintain 
employment with the post office as a counter clerk where he 
was only required to perform minimal physical labor.  
Moreover, the Board is cognizant of his testimony regarding 
his lower pay level and loss of overtime income at his new 
position.  However, the evidence of record makes it 
abundantly clear that the veteran's overall disability 
picture does not indicate a degree of severity which would 
warrant an evaluation in excess of 20 percent for his low 
back disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1) (1998).



ORDER

An increased rating for a low back disability is granted to 
20 percent, subject to the law and regulations governing the 
payment of monetary awards.




		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

